DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 7-9, 12-13, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 2 and claim 5 line 4 each recite “a locked state”, but a locked state was introduced in parent claim 1. It is unclear as to whether Applicant wishes to introduce a new locked state or refer to the previously introduced limitation. For the sake of compact prosecution Examiner will interpret the claim limitation to be in reference to the limitation of the parent. 
Claims 5-6, 7-9, 13 are rejected as being dependent on a rejected claim above. 
Claim 12 recites “a proximal opening” and “a distal opening”, but this limitation was introduced in parent claim 11. It is unclear as to whether Applicant wishes to introduce a new opening or refer to the previously introduced limitation. For the sake of compact prosecution, Examiner will interpret the claim limitation to be in reference to the limitation of the parent. 
Claim 17 recites the limitation "the rocker arm assembly" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpret the limitation to be in reference to the arm. 
Claim 18 is rejected as being dependent on a rejected claim above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickman (US 4169478).
With respect to claim 1, Hickman discloses An apparatus for use with a head fixation device having a housing (Fig 2A, head fixation device 59/34 with housing 78), wherein the apparatus is configured to retain and position one or more stabilizing features (col 4 ln 15-20, retains stabilizing feature 173/174), the apparatus comprising:(a) an arm configured to retain the one or more stabilizing features (Fig 1, arm 71 retaining features 173/174), wherein the arm is rotatable relative to the housing of the head fixation device to adjust position of the one or more stabilizing features (Fig 1, col 4 ln 35-40, arm 71 can turn); and (b) a locking assembly connected with the arm, wherein the locking assembly is configured to selectively secure the arm relative to the housing of the head fixation device by moving between a locked state and an unlocked state (Fig 2A, locking system being knob 150, balls 128, plate 106, spring 110, bolt 134, and plate 106), wherein in the locked state the rotatable position of the arm is fixed, wherein in the unlocked state the rotatable position of the arm is adjustable (col 4 ln 30-45, locked and unlocked state which either allows for prevents rotation of the arm 71), wherein the locking assembly is configured such that the rotational position of the arm is selectively lockable at any rotational position about an axis of rotation defined by the locking assembly (col 3 ln 45-55, rotation around bolt 134 of locking system).  
With respect to claim 3, Hickman discloses The apparatus of claim 1, wherein the locking assembly comprises a resilient member configured to bias the locking assembly to a locked state (Fig 2A, spring 110 presses against the plat member 106 to maintain the system pressure and bias the locking assembly to a locked state compared to the unlocked state).
With respect to claim 16, Hickman discloses A skull clamp for use to stabilize a head of a patient (Fig 2A, head fixation device 59/34 with housing 78), wherein the skull clamp comprises:(a) a member having an upright portion and a lateral portion (Fig 1, member 27 with an upright 59 and lateral 58 portion); (b) a housing formed with or connected to the upright portion, wherein the housing includes an opening extending from a first proximal side of the housing to a second distal side of the housing (Fig 15, upright 59 with housing 78 with a proximal side adjacent portion 76 and distal side adjacent member 152); (c) a stabilization assembly selectively connectable with the housing, wherein the stabilization assembly defines a longitudinal axis (Fig 2A, stabilization assembly 134/71/150) and comprises: (i) an arm configured to retain one or more stabilizing features, wherein the arm is selectively rotatable about the longitudinal axis (Fig 2A, arm 71 pivotable around axis of screw 134), (ii) a locking assembly having a first position and a second position, wherein in the first position the locking assembly is configured to permit rotational adjustment of the arm about the longitudinal axis, and wherein in the second position the locking assembly is configured to fix the rotational position of 0733358US- 32 -the arm about the longitudinal axis such that the arm is not rotationally adjustable about the longitudinal axis (Fig 2A, Fig 12, locking assembly having a unlocked first position when balls 128 are in sockets 118 and locked second position when balls 128 are in lands 126), and (iii) a first body directly or indirectly connected with the arm and configurated to rotate in unison with the arm (Fig 17, first body 86 which is connected to the arm 71 and retained by pins 90), wherein the first body is in contact with the locking assembly (Fig 17, first body 86 contacts the locking assembly at teeth 102), positioned within the opening of the housing, and longitudinally translatable within the housing (Fig 2A, first body 96 within housing 78 and extending therein and removable from thus longitudinally translatable in the housing), wherein the first body engages with the housing when the locking assembly is in the second position so that the rotational position of the arm is fixed (Fig 2A, first body 86 is pressed into the housing 78 when the rotation of the arm 71 is fixed).  
With respect to claim 17, Hickman discloses The skull clamp of claim 16, wherein the locking assembly comprises (a) a shaft (Fig 2A, shaft 134); (b) a resilient member positioned about the shaft (Fig 2A, resilient member 110), wherein the resilient member is configured to bias the first body such that the first body impinges upon the housing to fix the rotational position of the arm (Fig 2A, resilient member presses on first body 86, this press is against the pressure of balls 128 which retain the device in a locked state; limitation is interpreted such that the bias is low enough so that the housing can overcome it to be in a locked state); and (c) an actuator connected with the shaft (Fig 2A, actuator is knob 150 and associated balls 128), wherein the actuator is configured to selectively overcome the bias imparted by the resilient member on the first body such that the arm is rotationally adjustable about the longitudinal axis of the rocker arm assembly (Fig 2A, rotating of actuator 150/128 overcomes the bias of the spring to lock the body in position or to allow for adjustment of the arm 71).  
With respect to claim 19, Hickman discloses The skull clamp of claim 16, wherein the arm is selectively lockable in any rotational position about the longitudinal axis defined by the stabilization assembly (Fig 2A, arm 71 lockable in any rotation about axis of rod 134 of the stabilization assembly).  
With respect to claim 20, Hickman discloses The skull clamp of claim 16, wherein engagement of the first body with the housing comprises an outer sidewall portion of the first body contacting an inner sidewall of the0733358US 0733359WO- 33 -housing to define an interference fit that prevents the first body from being rotatable relative to the housing (Fig 2A, first body 86 fits within housing 78 to contact the inner sidewall and thus define some interference fit by way of friction, that in addition to the locking with assembly teeth 108, prevents the first body from being rotatable relative to the housing).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kees JR et al (US 3835861).
With respect to claim 15, Kees JR et al discloses A head fixation device (Fig 1, abstract, head clamp) comprising: (a) a housing having a proximal opening, a distal opening, and a bore (Annotated Fig 11, housing 26 with a distal and proximal opening and bore extending there between); and (b) a stabilization assembly configured to retain one or more stabilizing features (Fig 11, stabilization assembly 27/39 with one stabilizing feature 39), wherein a first portion of the stabilization assembly is received within the bore of the housing, wherein a second portion of the stabilization assembly extends proximally from the proximal opening of the housing, wherein a third portion of the stabilization assembly extends distally from the distal opening of the housing (Annotated Fig 11, first portion within bore, second portion extending from proximal opening, third portion extending from distal opening), and wherein the stabilization assembly is removable from the housing without disassembly of the stabilization assembly (Fig 11, assembly 27/39 is unscrewed form the bore without being disassembled).  

    PNG
    media_image1.png
    427
    704
    media_image1.png
    Greyscale

Annotated Fig 11, Kees JR et al

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman in view of Rolfes et al (US 2008/0072381).
With respect to claim 2, Hickman discloses The apparatus of claim 1.
Hickman is silent on wherein the locking assembly comprises a lever that is rotatable between two positions, wherein in a first position the locking assembly is in the locked state and in a second position the locking assembly is in the unlocked state.  
Rolfes et al teaches an analogous locking system (Fig 3A) for a skull clamp 58, wherein the locking assembly 62/89/86/87 (analogous to the rod, teeth, and spring of the locking assembly of Hickman) comprises a lever that is rotatable between two positions (Fig 3A, lever 29, rotated between a locked and unlocked position), wherein in a first position the locking assembly is in the locked state and in a second position the locking assembly is in the unlocked state ([0035], Fig 3A, lever 29, rotated between a locked and unlocked position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball and sockets locking system (while maintaining the rod, spring and teeth) of Hickman to be a lever as taught by Rolfes et al as a lever is a more easily maneuvered and recognizable locking structure (Rolfes et al [0013]).
With respect to claim 4, Hickman/Rolfes et al discloses The apparatus of claim 2, wherein the locking assembly comprises a shaft connectable with the lever, wherein rotation of the lever relative to the shaft causes translation the shaft (Rolfes et al Fig 3B, shaft 62 connected to lever 29 and capable of rotation when not locked).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball and sockets locking system (while maintaining the rod, spring and teeth) of Hickman to be a lever as taught by Rolfes et al as a lever is a more easily maneuvered and recognizable locking structure (Rolfes et al [0013]).
With respect to claim 18, Hickman discloses The skull clamp of claim 17.
Hickman is silent on wherein the actuator comprises a lever, wherein the lever comprises a feature configured to contact a portion of the housing to provide a camming action to overcome the bias the resilient member places upon the first body to selectively permit adjustment of the rotational position of the arm relative to the housing.  
Rolfes et al teaches an analogous locking system (Fig 3A) for a skull clamp 58, wherein the locking assembly 62/89/86/87 (analogous to the rod, teeth, and spring of the locking assembly of Hickman) comprises a lever (Fig 3A, lever 29, rotated between a locked and unlocked position), wherein the lever comprises a feature configured to contact a portion of the housing to provide a camming action to overcome the bias the resilient member places upon the first body to selectively permit adjustment of the rotational position of the arm relative to the housing (Fig 3A, lever hinges to contact housing 27 to provide a camming action (rotation which causes linear movement) through the pull on rod 62  to permit selective adjustment of the housing, the adjustment not being capable when the lever overcomes the resilient member 89).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball and sockets locking system (while maintaining the rod, spring and teeth) of Hickman to be a lever as taught by Rolfes et al as a lever is a more easily maneuvered and recognizable locking structure (Rolfes et al [0013]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman in view of Rolfes et al and in view of Vetter (US 4547092).
With respect to claim 5, Hickman discloses The apparatus of claim 3, wherein the locking assembly comprises a first body configured to contain the resilient member (Hickman Fig 17, resilient member 110 in first body 106).
Hickman is silent on wherein a shaft extends proximally from the first body and connects with a lever,  wherein the resilient member biases the locking assembly to a0733358US0733359WO- 30 - locked state by driving the first body proximally.
Rolfes et al teaches an analogous locking system (Fig 3A) for a skull clamp 58, wherein the locking assembly 62/89/86/87 (analogous to the rod, teeth, and spring of the locking assembly of Hickman) wherein a shaft extends proximally from the first body and connects with a lever,  (Rolfes et al Fig 3B, shaft 62 connected to lever and extends through first body 32 proximally).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball and sockets locking system (while maintaining the rod, spring and teeth) of Hickman to be a lever as taught by Rolfes et al as a lever is a more easily maneuvered and recognizable locking structure (Rolfes et al [0013]).
Hickman/Rolfes et al is silent on wherein the resilient member biases the locking assembly to a0733358US0733359WO- 30 - locked state by driving the first body proximally.  
Vetter teaches an analogous toothed clamping system (analogous to the toothed clamping of Hickman parts 86 and 106) wherein the resilient member 23 biases the locking assembly to a0733358US0733359WO- 30 - locked state by driving the first body 15 proximally (Fig 7, col 3 ln 35-45, drive the first body 15 proximately toward rail system 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring location of Hickman/Rolfes et al to have the spring apply pressure to bias the system to the locked state as taught by Vetter in as this may be easier and quicker for a user to unlock and adjust (Vetter col 1 ln 25-30).  
With respect to claim 6, Hickman/Rolfes et al/Vetter discloses The apparatus of claim 5, wherein the locking assembly comprises a second body configured to retain the arm, wherein the second body is connected with the first body (Hickman Fig 17, second body 86 with retains arm 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball and sockets locking system (while maintaining the rod, spring and teeth) of Hickman to be a lever as taught by Rolfes et al as a lever is a more easily maneuvered and recognizable locking structure (Rolfes et al [0013]).
With respect to claim 7, Hickman/Rolfes et al/Vetter The apparatus of claim 5, wherein the lever comprises a feature configured to contact a portion of the housing to provide a camming action to the locking assembly (Rolfes et al Fig 3A, lever hinges to contact housing 27 to provide a camming action (rotation which causes linear movement) through the pull of rod 62  to permit selective adjustment of the housing).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball and sockets locking system (while maintaining the rod, spring and teeth) of Hickman to be a lever as taught by Rolfes et al as a lever is a more easily maneuvered and recognizable locking structure (Rolfes et al [0013]).
With respect to claim 8, Hickman/Rolfes et al/Vetter The apparatus of claim 7, wherein the feature comprises an eccentric feature (Rolfes et al Fig 3A, eccentric feature 64a which extends beyond the axis and thus is eccentric).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball and sockets locking system (while maintaining the rod, spring and teeth) of Hickman to be a lever as taught by Rolfes et al as a lever is a more easily maneuvered and recognizable locking structure (Rolfes et al [0013]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hickman in view of Rolfes et al and in view of Mark et al (US 2017/0265894).
With respect to claim 14, Hickman discloses The apparatus of claim 1.
Hickman is silent on wherein the housing comprises a plurality of slots around a perimeter of the housing, wherein the plurality of slots provide access to a bore of the0733358US 0733359WO-31-housing.  
	Mark et al teaches an analogous surgical housing 102 (houses viewing member 167) wherein the housing comprises a plurality of slots around a perimeter of the housing, wherein the plurality of slots provide access to a bore of the0733358US 0733359WO-31-housing ([0098], slots 190).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Hickman to have slots as taught by Mark et al in order to reduce the weight of the device and thus ease device manipulation (Mark et al [0098]).

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9 and 12-13 additionally need to be rewritten to overcome the 112b rejections to be allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agbodoe et al (US 5254079) and Douglass (US 2998954) are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786